Citation Nr: 1511552	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

3.  Whether new and material evidence has been receive to reopen a claim of entitlement to service connection for a urinary condition (claimed as a chronic kidney condition).

4.  Entitlement to special monthly compensation based upon the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2007 and March 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board, in pertinent part, reopened the previously denied skin disorder claim, and remanded the underlying service connection claim for further development to include a VA examination to address the nature and etiology of the Veteran's skin disorder.  Such an examination was accomplished in December 2012, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the November 2012 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons addressed in the REMAND portion of the decision below, the Veteran's peripheral neuropathy, urinary condition, and special monthly compensation claims and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's skin disability, variously diagnosed, had its onset in service.

CONCLUSION OF LAW

The criteria for a grant of service connection for a skin disorder are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Under the law, a veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116.  In this case, the record reflects the Veteran did have service in Vietnam during that period, and, as such, he was presumptively exposed to herbicides at that time.

The law also provides that veterans exposed to herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service, including chloracne or other acneform diseases consistent with chloracne.  38 U.S.C.A. § 111 ; 38 C.F.R. § 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at 
§ 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board acknowledges that service treatment records, dated in July 1968, note multiple lesions with small sebaceous cyst nodules, to include a painful lesion in the armpit, and the impression was probable infected sweat gland.  He has also indicated recurrent skin problems since service.  In addition, in an August 2007 statement, the Veteran's sister reported that after he returned from Vietnam, he complained of skin problems and that she observed red, pussy bumps that oozed, to include on his face, back, legs and armpits.  She recalled that one of his doctors told him his skin condition was a result of exposure to Agent Orange.  His spouse provided a similar statement in December 2012; noting, in part, that she first met the Veteran in August 1969 and he has had skin problems since that time.

In a September 1997 statement, Dr. Thompson reported that the Veteran's skin problems had their origin in 1968 during service in Vietnam, and referenced the findings in the July 1968 service treatment records.  Dr. Thompson further stated that the Veteran's history indicated that he had severe acne within one year after separation from service, noting an unretouched photograph of the Veteran taken in August 1969 showing facial acne to a degree of at least 30 percent within the first year of departing Vietnam.  

In this case, the Board finds the lay accounts as to the onset of the Veteran's skin disability in service both competent and credible.  In light of this determination, and the medical evidence showing that he has been diagnosed as having skin disability, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.  


ORDER

Service connection for a skin disorder, variously diagnosed, is granted.


REMAND

The Veteran's peripheral neuropathy, urinary condition, and special monthly compensation claims were all denied by a March 2014 rating decision.  However, the evidence available for the Board's review does not reflect an Statement of the Case (SOC) has been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  ( Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a urinary condition (claimed as chronic kidney condition), and entitlement to special monthly compensation based upon the need for aid and attendance or being housebound.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


